Salinger, J.—
(dissenting). It is not easy to declare categorically when a verdict should .be directed. It does not follow that, because the facts are not in. dispute, the trial court .can say as matter of law who shall prevail. There may be a fair question for the jury upon the deductions to be made from undisputed -premises. While I agree that the case of plaintiff is very close to the line, I think all doubt should he resolved against a peremptory direction, and therefore this case should go to the jury.
4